Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 05/23/2022, the Applicant argued against the rejections in the RCE Non-Final rejection dated 12/08/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji (U.S 2001/0009133) in view of Kobori (U.S Patent 5,624,980).
Regarding Claim 1, Chatterji discloses a method of treating a subterranean formation, comprising:
placing a resin-cement compatibilized composite composition into a subterranean formation (Abstract; Page 2, paragraphs [0015] and [0016]), wherein the resin-cement composite composition comprises:
about 5% to about 20% of a curable epoxide resin (Abstract; Page 2, [0022]).  Although silent to wherein the resin-cement composite composition comprises “about 20wt% to about 80wt% of a curable epoxide resin,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a specific concentration of the curable epoxide resin as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
about 20 wt% to about 80 wt% of a cement (Abstract; Page 2, [0022]; Page 5, [0085] and [0086]); and
a polyethyleneimine (Abstract; Page 2, [0024]).
Chatterji, however, fails to expressly disclose about 1 wt% to about 15 wt% of a polyethyleneimine compatibilizer, wherein the polyethylene compatibilizer binds to both the resin and the cement to avoid or resist phase separation of the resin and the cement and form a stable composition; and wherein the composition retains advantageous qualities of the resin used alone.
Kobori teaches the methods above of incorporating about 1 wt% to about 15 wt% of a polyethyleneimine compatibilizer (Abstract; Col 2, lines 18-30; Col 4, lines 1-63 [Wingdings font/0xE0] Kobori teaches this limitation by using a compatibilizing agent, such as polyethyleneimine in the cement composition), wherein the polyethylene compatibilizer binds to both the resin and the cement to avoid or resist phase separation of the resin and the cement and form a stable composition; and wherein the composition retains advantageous qualities of the resin used alone (Abstract; Col 2, lines 6-19; Col 6, lines 45-61) for the purpose of imparting a specific hydrophilicity to the thermoplastic resin in order to knead the components together to create a cement composition (Abstract; Col 2, lines 6-16; Col 4, lines 21-31 and lines 41-56).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chatterji to incorporate a specific concentration of a polyethyleneimine compatibilizer, as taught by Korobi, because doing so would help impart a specific hydrophilicity to the thermoplastic resin in order to knead the components together to create a cement composition.  The combination of references Chatterji and Kobori will be used to teach the polyethyleneimine compatibilizer for the dependent claims below.

Regarding Claim 2, Chatterji discloses the method of claim 1, further comprising mixing the resin, the cement, and the polyethyleneimine compatibilizer together to form the resin-cement composite composition (Abstract; Page 2, paragraphs [0015] and [0019]-[0020]).

Regarding Claim 3, Chatterji discloses the method of claim 1, further comprising mixing the resin, the cement, and the polyethyleneimine compatibilizer together to form the resin-cement composite composition  at least partially above-surface (Abstract; Page 2, paragraphs [0015] and [0019]-[0020]).

Regarding Claim 4, Chatterji discloses the method of claim 1, further comprising mixing the resin, the cement, and the polyethyleneimine compatibilizer together to form the resin-cement composite composition at least partially in the subterranean formation (Abstract; Page 2, paragraphs [0015] and [0019]-[0020]).

Regarding Claim 5, Chatterji discloses the method of claim 1, wherein the method comprises at least one of cementing and repairing a wellbore in the subterranean formation (Abstract; Page 2, paragraphs [0015]-[0016] and [0018] [Wingdings font/0xE0] Chatterji discloses methods of cementing).

Regarding Claim 6, Chatterji discloses the method of claim 1, wherein the method comprises consolidating the subterranean formation (Page 1, paragraph [0014]; Page 2, paragraph [0015] and [0018]-[0019] [Wingdings font/0xE0] Chatterji discloses wherein the components of the cement composition are used to form a pumpable slurry which can set into resilient impermeable solid masses downhole).

Regarding Claim 7, Chatterji discloses the method of claim 1, wherein the method comprises fracturing the subterranean formation (Page 1, paragraph [0014]; Page 2, paragraph [0015] and [0018]-[0019] [Wingdings font/0xE0] Chatterji discloses wherein the components of the cement composition are used to form a pumpable slurry which can set into resilient impermeable solid masses for a variety of operations downhole).

Regarding Claim 8, Chatterji discloses the method of claim 1, further comprising curing the resin-cement composite, to provide a cured product of the resin-cement composite (Page 1, paragraph [0014]; Page 2, paragraph [0015] and [0018]-[0019] [Wingdings font/0xE0] Chatterji discloses wherein the components of the cement composition are used to form a pumpable slurry which can set into resilient impermeable solid masses downhole).

Regarding Claim 9, Chatterji discloses the method of claim 8, wherein curing further comprises at least partially curing before the placing of the resin-cement composite composition in the subterranean formation (Page 1, paragraph [0014]; Page 2, paragraph [0015] and [0018]-[0019] [Wingdings font/0xE0] Chatterji discloses wherein the components of the cement composition are used to form a pumpable slurry which can set into resilient impermeable solid masses).

Regarding Claim 10, Chatterji discloses the method of claim 8, wherein curing further comprises at least partially curing in the subterranean formation (Page 1, paragraph [0014]; Page 2, paragraph [0015] and [0018]-[0019] [Wingdings font/0xE0] Chatterji discloses wherein the components of the cement composition are used to form a pumpable slurry which can set into resilient impermeable solid masses for a variety of operations downhole).

Regarding Claim 11, Chatterji discloses the method of claim 8, wherein the cured product has a tensile strength of about 234psi to about 487psi (Abstract; Pages 6-7, Table II).  Although silent to wherein the cured product has a tensile strength of “about 115 psi to about 10,000 psi,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a tensile strength as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 12, Chatterji discloses the method of claim 8, wherein the cured product has a tensile strength of about 234psi to about 487psi (Abstract; Pages 6-7, Table II).  Although silent to wherein the cured product has a tensile strength of “about 200 psi to about 800 psi,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a tensile strength as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 13, Chatterji discloses the method of claim 8, wherein the cured product has a compressive strength of about 2,712 psi to about 14,419 psi (Abstract; Pages 6-7, Table II).  Although silent to wherein the cured product has a compressive strength of “about 300 psi to about 10,000 psi,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a compressive strength as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 14, Chatterji discloses the method of claim 8, wherein the cured product has a compressive strength of about 2,712 psi to about 14,419 psi (Abstract; Pages 6-7, Table II).  Although silent to wherein the cured product has a compressive strength of “about 1,000 psi to about 3,000 psi,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a compressive strength as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 15, Chatterji discloses the method of claim 1, wherein the resin-cement composite composition is sufficient to be a stable homogenous mixture without mixing or agitation for at least 1 day (Page 2, paragraphs [0018] and [0019]; Page 6, paragraph [0091]).

Regarding Claim 17, Chatterji discloses the method of claim 1, wherein the placing of the resin-cement composite composition in the subterranean formation comprises pumping the resin-cement composite composition through a tubular disposed in a wellbore and into the subterranean formation (Abstract; Page 1, [0007]; Page 2, [0015] and [0016]; Page 3, paragraph [0027]).

Regarding Claim 18, Chatterji discloses the method of claim 1, wherein the placing of the resin-cement composite composition in the subterranean formation comprises pumping the composition through a casing disposed in a wellbore and into an annulus between the casing and the wellbore (Abstract; Page 1, [0007]; Page 2, [0015] and [0016]; Page 3, paragraph [0027]).

Regarding Claim 19, Chatterji discloses a compatibilized resin-cement composite composition for treatment of a subterranean formation (Abstract; Page 2, paragraphs [0015] and [0016]), comprising:
about 5% to about 20% of a curable epoxide resin (Abstract; Page 2, [0022]).  Although silent to wherein the resin-cement composite composition comprises “about 20wt% to about 80wt% of a curable epoxide resin,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a specific concentration of the curable epoxide resin as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
about 20 wt% to about 80 wt% of a cement (Abstract; Page 2, [0022]; Page 5, [0085] and [0086]); and
a polyethyleneimine (Abstract; Page 2, [0024]).

Chatterji, however, fails to expressly disclose about 1 wt% to about 15 wt% of a polyethyleneimine compatibilizer, wherein the polyethylene compatibilizer binds to both the resin and the cement to avoid or resist phase separation of the resin and the cement and form a stable composition; and wherein the composition retains advantageous qualities of the resin used alone.
Kobori teaches the methods above of incorporating about 1 wt% to about 15 wt% of a polyethyleneimine compatibilizer (Abstract; Col 2, lines 18-30; Col 4, lines 1-63 [Wingdings font/0xE0] Kobori teaches this limitation by using a compatibilizing agent, such as polyethyleneimine in the cement composition), wherein the polyethylene compatibilizer binds to both the resin and the cement to avoid or resist phase separation of the resin and the cement and form a stable composition; and wherein the composition retains advantageous qualities of the resin used alone (Abstract; Col 2, lines 6-19; Col 6, lines 45-61) for the purpose of imparting a specific hydrophilicity to the thermoplastic resin in order to knead the components together to create a cement composition (Abstract; Col 2, lines 6-16; Col 4, lines 21-31 and lines 41-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chatterji to incorporate a specific concentration of a polyethyleneimine compatibilizer, as taught by Korobi, because doing so would help impart a specific hydrophilicity to the thermoplastic resin in order to knead the components together to create a cement composition.  The combination of references Chatterji and Kobori will be used to teach the polyethyleneimine compatibilizer for the dependent claims below.

Regarding Claim 20, Chatterji discloses a cured product of the composition of claim 19 (Page 1, paragraph [0014]; Page 2, paragraph [0015] and [0018]-[0019] [Wingdings font/0xE0] Chatterji discloses wherein the components of the cement composition are used to form a pumpable slurry which can set into resilient impermeable solid masses).

Regarding Claim 21, Chatterji discloses the composition of claim 19, wherein the composition can be used in a greater variety of wellbore conditions than a composition consisting essentially of the cement or a composition consisting essentially of the curable epoxide resin (Page 1, paragraph [0014]; Page 2, paragraph [0015] and [0018]-[0019] [Wingdings font/0xE0] Chatterji discloses wherein the components of the cement composition are used to form a pumpable slurry which can set into resilient impermeable solid masses).


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed 05/23/2021 have been fully considered but are not persuasive.
The applicant continues to argue wherein the combination of references Chatterji in view of Kobori fail to disclose and/or teach “20wt% to about 80wt% of a curable epoxide resin and 1wt% to about 15% of a polyethyleneimine compatibilizer” as instantly claimed by the applicant for Independent claims 1 and 19.
The examiner respectfully disagrees.
Primary reference Chatterji discloses a methods of treating a subterranean formation, comprising placing a resin-cement compatibilized composite composition into a subterranean formation (Abstract; Page 2, paragraphs [0015] and [0016]), wherein the resin-cement composite composition comprises about 5% to about 20% of a curable epoxide resin (Abstract; Page 2, [0022]).  Although silent to wherein the resin-cement composite composition comprises “about 20wt% to about 80wt% of a curable epoxide resin,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a specific concentration of the curable epoxide resin as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Chatterji further discloses wherein the resin-cement composite composition comprises about 20 wt% to about 80 wt% of a cement (Abstract; Page 2, [0022]; Page 5, [0085] and [0086]) and a polyethyleneimine (Abstract; Page 2, [0024]).
	The examiner acknowledges wherein reference Chatterji fails to expressly disclose about 1 wt% to about 15 wt% of a polyethyleneimine compatibilizer, wherein the polyethylene compatibilizer binds to both the resin and the cement to avoid or resist phase separation of the resin and the cement and form a stable composition; and wherein the composition retains advantageous qualities of the resin used alone.
	The examiner relies on secondary reference Kobori to teach the methods above of incorporating about 1 wt% to about 15 wt% of a polyethyleneimine compatibilizer (Abstract; Col 2, lines 18-30; Col 4, lines 1-63 [Wingdings font/0xE0] Kobori teaches this limitation by using a compatibilizing agent, such as polyethyleneimine in the cement composition), wherein the polyethylene compatibilizer binds to both the resin and the cement to avoid or resist phase separation of the resin and the cement and form a stable composition; and wherein the composition retains advantageous qualities of the resin used alone (Abstract; Col 2, lines 6-19; Col 6, lines 45-61) for the purpose of imparting a specific hydrophilicity to the thermoplastic resin in order to knead the components together to create a cement composition (Abstract; Col 2, lines 6-16; Col 4, lines 21-31 and lines 41-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Chatterji to incorporate a specific concentration of a polyethyleneimine compatibilizer, as taught by Korobi, because doing so would help impart a specific hydrophilicity to the thermoplastic resin in order to knead the components together to create a cement composition.  The combination of references Chatterji and Kobori will be used to teach the polyethyleneimine compatibilizer for the dependent claims below.
Therefore, in light of the arguments present, the combination of references Chatterji and Kobori do disclose the concentration of the curable epoxide resin as instantly required for Independent claims 1 and 19, and therefore, the rejection stands as previously set forth.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674